CAMACHO, Genaro Ruiz, Jr.                                           











IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 41,121-02


EX PARTE STEVEN ANTHONY BUTLER





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
FROM HARRIS COUNTY



Price and Johnson, JJ., would remand on Claim A also.


Per Curiam.  



O R D E R


	This is a subsequent application for writ of habeas corpus filed pursuant to the provisions of
Article 11.071, Tex. Code Crim. Proc.
	On November 7, 1988, applicant was convicted of the offense of capital murder.  The jury
answered the special issues submitted pursuant to Article 37.071, Tex. Code Crim. Proc., and the
trial court, accordingly, set punishment at death.  This Court affirmed applicant's conviction and
sentence on direct appeal.  Butler v. State, 872 S.W.2d 227 (Tex. Crim. App. 1994). Applicant's
initial post conviction writ of habeas corpus was received in this Court on March 31, 1999, and
relief was denied by written order dated April 28, 1999.
	Applicant presents ten allegations in his application in which he challenges the validity of his
conviction and resulting sentence. We have reviewed the application and find that applicant's second
allegation, presenting a claim under Atkins v. Virginia, 536 U.S. 304 (2002), satisfies the
requirements of Article 11.071 § 5(a), Tex. Code Crim. Proc.  The remaining allegations do not
satisfy an exception and are dismissed as an abuse of the writ.  Accordingly, the cause is remanded
to the trial court for consideration of applicant's second allegation.
	IT IS SO ORDERED THIS TH 15TH DAY OF SEPTEMBER, 2004.

Do Not Publish